         Case 2:14-cr-00520-GAM Document 325 Filed 03/05/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                              :
                                                      :
                               v.                     :              CRIMINAL ACTION
                                                      :              No. 14-520-5
RAPHAEL HUNT-IRVING                                   :
                                                      :


McHUGH, J.                                                                    March 5, 2021


                                        MEMORANDUM

       This is a motion for compassionate release under 18 U.S.C. § 3582. Petitioner Raphael

Hunt-Irving was found guilty by a jury of conspiracy to distribute cocaine and related drug

offenses. He separately pleaded guilty to unlawful possession of a firearm. He faced a Guideline

range of 63 to 78 months and was sentenced to a total of 72 months.

       Mr. Irving has served approximately 24 months at FCI Fort Dix, and now seeks early

release because of the COVID pandemic. Having reviewed the record, the motion will be denied.

       The statute requires “extraordinary and compelling reasons” to grant release. 18 U.S.C.

§3582 (c)(1)(A)(i). Defendant fails to meet that standard. Mr. Irving is 48 years old and aside

from a spinal condition generally in good health. With respect to the risk of severe disease from

COVID, Mr. Irving has one definitive risk factor, and two possible risk factors. Mr. Irving is mildly

obese, with a body mass index (BMI) of 30.7 as of May, 2020. The Centers for Disease Control

(CDC) have now identified obesity — patients with a BMI of above 30 kg/m2 —as presenting a

risk of severe disease to those infected by COVID. See Centers for Disease Control and Prevention,


                                                 1
            Case 2:14-cr-00520-GAM Document 325 Filed 03/05/21 Page 2 of 4




People with Certain Medical Conditions (updated Feb 22, 2021). 1 Separately, the CDC has

categorized three classes of obesity, and fortunately Defendant is in the lowest risk category, class

1. See Centers for Disease Control and Prevention, Defining Adult Overweight and Obesity. 2

Given how slight the level of obesity, it is not unreasonable to expect that Mr. Irving could lower

his weight and hence his risk by following the specific recommendations made to him by prison

health professionals.

           As to potential risk factors, Mr. Irving has hypertension, which the CDC states “might”

present a risk of severe illness from COVID. 3 A review of the underlying data shows mixed results

in the literature, with some studies finding a risk and others not. In any case, a review of Mr.

Irving’s records show that his hypertension is generally well-controlled with the standard

medications he takes, Norvasc and Lisinopril.

           The last potentially relevant factor is more complex. Mr. Irving suffers from ankylosing

spondylitis, an inflammatory disease that over time can fuse vertebrae, and at advanced levels can

cause deficits in posture affecting breathing. 4 The record does not suggest that Defendant has

progressed to such a point. But he receives infusions of the medication Humira to treat the

spondylitis, which in some patients can suppress the immune system creating a risk of infection.

The CDC has determined that such medications also “might” put an individual at greater risk of




1
    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html

2
    https://www.cdc.gov/obesity/adult/defining.html
3
    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html

4
 Merck Manual, Professional Version, https://www.merckmanuals.com/professional/musculoskeletal-and-
connective-tissue-disorders/joint-disorders/ankylosing-spondylitis?query=ankylosing%20spondylitis, last updated
May, 2020.


                                                         2
             Case 2:14-cr-00520-GAM Document 325 Filed 03/05/21 Page 3 of 4




severe disease from COVD. 5 But that risk is qualified in two respects. First, the Full Prescribing

Information for Humira, approved by the Food and Drug Administration, notes that “[m]ost

patients who developed these infections were taking concomitant immunosuppressants such as

methotrexate or corticosteroids.” 6 Mr. Irving is not on such medications. 7 Second, because of

COVID’s ability to hyper-stimulate the immune system, Humira is in fact being studied as a

COVID treatment by the University of Oxford. 8 These offsetting factors do not rule out the

possibility that Humira might prove to be a risk factor, but underscore the fact that it is far from

established that it presents such a risk on the record here.

           Mr. Irving’s fears about the pandemic are understandable. Nonetheless, the Court of

Appeals had made clear that “the mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP’s statutory role, and its extensive and professional efforts to curtail

the virus’s spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Clearly, the efforts

of the Bureau of Prisons have been met with mixed success, as outbreaks have occurred. At Fort

Dix, there have been two outbreaks, albeit but with good outcomes, and fortunately still no deaths.

See Federal Bureau of Prisons, Coronavirus (updated March 1, 2021). 9 On balance, I cannot say

that a single risk factor, at the low end of the applicable range, coupled with two potential risk


5
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html#immunocompromised-state
6
    https://www.humira.com/global/frequently-asked-questions,

7
    He is administered Meloxicam, but that is a non-steroidal anti-inflammatory medication.

8
  Maria Anderson, University of Oxford to test Abbvie’s Humira as Covid-19 Treatment, (October 5, 2020),
https://www.beckershospitalreview.com/pharmacy/oxford-university-to-test-abbvie-s-humira-as-covid-19-
treatment.html

9
    https://www.bop.gov/coronavirus/


                                                           3
         Case 2:14-cr-00520-GAM Document 325 Filed 03/05/21 Page 4 of 4




factors, one being treated successfully, and the other unknown, provide an extraordinary and

compelling reason for early release.

       Even when a defendant shows extraordinary and compelling reasons for release, courts

must consider the factors set forth in 18 U.S.C. § 3553(a) to determine whether early release is

merited. 18 U.S.C. § 3582(c)(1)(A). Those factors include “the nature and circumstances of the

offense and the history and characteristics of the defendant;” “the need for the sentence imposed

. . . to reflect the seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense . . . to afford adequate deterrence to criminal conduct . . . [and] to

protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a)(1)-(2).

       After analyzing these factors, even if I deemed the combined risk factors to be compelling,

I would still conclude that Mr. Irving’s sentence should not be reduced. I remain struck by the

seriousness of the Mr. Irving’s conduct. He played a central role in a large conspiracy to import

drugs to sell within the City of Chester. He used his position as a respected member of the

community, and his business as a front, to disguise his involvement in dangerous and destructive

conduct. Absent far more compelling circumstances, I am obliged to conclude that his release at

this time would fail to recognize the seriousness of his crimes, promote respect for the law, and

could also fail to deter him from future criminal conduct notwithstanding his contention that he is

now a changed person. Accordingly, the motion for compassionate release is denied.




                                                       /s/ Gerald Austin McHugh
                                                     United States District Judge




                                                 4
